DETAILED ACTION
This is the third Office action of Application No. 15/963,289 in response to the amendment filed on February 8, 2021. Claims 1, 3-8, 10-14, and 17-19 are pending. By the amendment, claims 14 is been amended. Claims 2, 9, 15-16, and 20 are canceled.

Terminal Disclaimer
The terminal disclaimer filed on 2/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of April 26, 2018 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
In the advisory action dated 1/29/2021, the amendment to claim 16 overcame the 35 U.S.C. 112(b) rejection and the 35 U.S.C. 112(b) rejection was considered withdrawn. It was also noted that the applicant’s arguments on 11/13/2020 were persuasive and the 35 U.S.C. 103 rejections to claims 1, 3-8, and 10-13 was considered withdrawn.
As noted above a terminal disclaimer has been filed. The nonstatutory double patenting rejection to the claims have been withdrawn. 
	Applicant’s arguments, see page 7, filed 2/8/21, with respect to the 35 U.S.C. 102 rejection have been fully considered and are persuasive.  Also, see relevant arguments on pages 7-8, filed 11/13/2020. The remaining prior art rejections to the claims have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-8, 10-14, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious an electromagnetic clutch assembly comprising: an inverter configured to convert direct current (DC) from a power source to alternating current (AC), in combination with the other elements required by the claim.
	Regarding claim 14, the prior art does not disclose or render obvious a method of operating an electromagnetic clutch assembly comprising: wherein said inducing AC in the inductive winding comprises performing pulse width modulation to provide an input signal that energizes the exciter winding through an inverter, in combination with the other elements required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/L.W. /Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655